UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1680


SYAIFUL BAKHRI,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 18, 2009               Decided:   October 8, 2009


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ephraim Tahir Mella, Philadelphia, Pennsylvania, for Petitioner.
Michael F. Hertz, Acting Assistant Attorney General, Carol
Federighi, Senior Litigation Counsel, Andrew B. Insenga, OFFICE
OF IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Syaiful    Bakhri,    a   native    and     citizen      of    Indonesia,

petitions for review of an order of the Board of Immigration

Appeals    (Board)    dismissing      his     appeal    from     the      Immigration

Judge’s denial of his applications for relief from removal.

            Bakhri challenges the determination that he filed a

frivolous     application      for    asylum.          We    have    reviewed     the

administrative       record     and   find      that        substantial      evidence

supports the determination below that Bakhri filed a frivolous

asylum application.         See 8 U.S.C. § 1158(d)(6) (2006); 8 C.F.R.

§ 1208.20 (2009); Matter of Y-L-, 24 I. & N. Dec. 151 (B.I.A.

2007).      We   further    uphold    the    agency’s       negative      credibility

finding for the reasons stated by the Board.                   See In re: Bakhri,

(B.I.A. May 20, 2008).

             Accordingly, we deny the petition for review.                        We

dispense    with     oral     argument      because    the     facts      and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                    PETITION DENIED




                                         2